Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending and examined in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1 and 4: The phrases “…CN30 to CN38: triglycerides in which a total number of carbon atoms of the constituent fatty acids of the triglycerides in the fat or oil is 30 to 38, and CN48 or higher: triglycerides in which a total number of carbon atoms of the constituent fatty acids of the triglycerides in the fat or oil is 48 or more…” in the bottom four lines of claim 1, “…CN48 or higher: triglycerides in which a total number of carbon atoms of the constituent fatty acids of the triglycerides in the fat or oil is 48 or more…” render the claims indefinite, because it is unclear whether the phrases are parts of the claimed invention. The phrases are separated from the rest of the claim and appear to offer explanations of the nomenclature used in the claims. Accordingly, a skilled artisan would not be reasonably apprised of the meaning of the phrase. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.
Regarding claims 2-3 and 5-9: In view of the fact that dependent claims 2-3 and 5-9 depend on independent claim 1, and since independent claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite, claims 2-3 and 5-9 are rejected as being indefinite for depending on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al (JP 2016-116486 A – Machine Translation).

Regarding claims 1, 8 and 9: Kuma discloses a transesterified fat (i.e., hard butter) to be incorporated into chocolate (see Kuma abstract). Kuma further discloses the transesterified fat comprises triglycerides where 15 to 33wt% of the constituent fatty acids have 8-12 carbon atoms, 4 to 22wt% of the constituent fatty acids are saturated fatty acids with 16 carbon atoms (i.e., palmitic acid), 20 to 45wt % of the constituent fatty acids are saturated fatty acids with 18 carbon atoms (i.e., stearic acid), 2wt% or less of the constituent fatty acids have 20 or more carbon atoms, 13 to 30wt% of the constituent fatty acids are unsaturated, less than 5% of the constituent fatty acids are trans fatty acids, 40 to 65wt% of the triglycerides have constituents with 42 to 48 total carbon atoms, and the ratio of lauric acid to stearic acid contents is between 1.2 and 5.0 (see Kuma abstract; pages 2-4). Given the fact the claimed contents of triglycerides and constituent fatty acids overlap or lie inside the triglycerides and constituent fatty acids profiles in Kuma, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 2: Kuma discloses the transesterified fat comprises triglycerides where 15 to 33wt% of the constituent fatty acids have 8-12 carbon atoms and 2wt% or less of constituent fatty acids with 20 or more carbon atoms (see Kuma abstract; pages 2-3). Given the fact the claimed fatty acid contents overlap or lie inside the fatty acid contents in Kuma, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 3-4: Kuma discloses the transesterified fat comprises 40 to 65wt% triglycerides with fatty acids comprising 42 to 48 total carbon atoms, where 15-33wt% of the individual fatty acid constituents comprise 8-12 carbon atoms, 4-22wt% comprise 16 carbon atoms and 20-45wt% comprise 18 carbon atoms (see Kuma pages 2-3). Given the fact the claimed contents of triglycerides and constituent fatty acids overlap or lie inside the triglycerides and constituent fatty acids profiles in Kuma, a prima facie case of obviousness exists (see MPEP §2144.05).   
Regarding claims 5-7: Kuma discloses a transesterified fat (i.e., hard butter) to be incorporated into chocolate (see Kuma abstract) that comprises similar fatty acid and triglyceride profiles (see discussion above), but fails to disclose the solid fat profiles recited in claims 5-7; However, given the fact Kuma discloses the transesterified fat is the transesterification product of the same, or similar lauric oil and non-lauric oils and their fractions as contemplated by Applicant (see Kuma page 4-5), it is examiner’s position that the solid fat profiles recited in claims 5-7 are inherently present in the transesterified fat in Kuma. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792